
	
		II
		110th CONGRESS
		2d Session
		S. 3700
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Kerry (for himself,
			 Mr. Specter, Mr. Lautenberg, Mr.
			 Inouye, Mr. Brown,
			 Ms. Stabenow, Mrs. Feinstein, Mr.
			 Dodd, Mr. Casey,
			 Mr. Lieberman, Mr. Whitehouse, Mrs.
			 Clinton, Mr. Schumer,
			 Ms. Snowe, Mr.
			 Menendez, and Mr. Carper)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To encourage and support the development of high-speed
		  passenger rail transportation in the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the High-Speed Rail for America Act of
			 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Highway
			 congestion, which is increasing every year, annually costs our Nation’s economy
			 $78,000,000,000, 2,900,000,000 gallons of wasted fuel, and 4,200,000,000 lost
			 hours of productivity.
				(2)High-speed rail
			 travel, which can be more reliable than air travel, could potentially reduce
			 travel time by 30 percent, compared with air travel, for passengers traveling
			 between 100 and 500 miles from city center to city center.
				(3)Several European
			 Union countries spend as much as 20 times more than the United States spends,
			 per capita, on intercity rail.
				(4)Rail travel could
			 potentially reduce the effect of greenhouse gas emissions generated by travel
			 between cities that are between 100 and 500 miles apart—
					(A)by 80 percent
			 compared with airplanes; and
					(B)by 21 percent
			 compared with automobiles.
					(5)Rail travel,
			 which is significantly safer than travel by automobile, has a fatality rate per
			 passenger mile traveled that is 96 percent less than the rate for automobile
			 travel.
				(b)PurposeThe purposes of this Act are to—
				(1)provide for the
			 development of world-class, high-speed passenger rail transportation in the
			 United States; and
				(2)provide a
			 constant and reliable source of funding for high-speed passenger rail and
			 intercity passenger rail in the form of tax-exempt bonds and tax credit bonds
			 in order to—
					(A)reduce nonrail
			 traffic congestion;
					(B)reduce greenhouse
			 gas emissions; and
					(C)provide
			 alternative modes or transportation between city centers.
					3.High-speed
			 passenger rail programChapter
			 261 of title 49, United States Code, is amended—
			(1)in the chapter
			 analysis, by adding at the end the following:
				
					
						26107. Office of High-Speed Passenger
				Rail.
					
					;
				  
				and(2)by adding at the
			 end the following:
				
					26107.Office of
				High-Speed Passenger Rail
						(a)EstablishmentThere is established, within the Federal
				Railroad Administration, the Office of High-Speed Passenger Rail, which shall
				be headed by the Associate Administrator for High-Speed Rail.
						(b)FunctionsThe Office shall—
							(1)assume responsibility for all high-speed
				rail activities carried out by the Office of Railroad Development before the
				date of the enactment of the High-Speed Rail
				for America Act of 2008; and
							(2)consult with the
				Secretary of Transportation to assist eligible entities to—
								(A)finance qualified
				high-speed intercity rail facility projects through bonds issued in accordance
				with section 54F or 142(i) of the Internal Revenue Code of 1986; and
								(B)understand the
				procedures and criteria for submitting applications for financial assistance
				for such projects.
								(c)ConsultationThe Secretary of
				Transportation, working through the Office, shall consult with the Secretary of
				Homeland Security and the Secretary of Defense to understand how high-speed
				rail can benefit the Nation’s infrastructure in times of emergency and
				prioritize which corridors will prove most beneficial if other modes of
				transportation are compromised or not available or large numbers of people must
				be moved quickly in an emergency.
						(d)StaffIn addition to employees of the Federal
				Railroad Administration, the Associate Administrator, in consultation with the
				Administrator, may, by agreement, on a reimbursable basis or otherwise, utilize
				the personnel services, equipment, and facilities of any other Federal agency
				in administering the program. Each individual detailed to the Office from
				another department or agency shall report to a supervisor in the Office, who
				shall be responsible for the performance evaluation of such
				detailee.
						.
			4.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Transportation $15,000,000 for each of the fiscal years 2009 through 2014,
			 for the operation of the Office of High-Speed Passenger Rail established under
			 section 26107 of title 49, United States Code.
			(b)Appropriated
			 funds remain availableAmounts appropriated pursuant to
			 subsection (a) for any fiscal year shall remain available until
			 expended.
			5.Private activity bonds
			 for high-speed rail
			(a)In
			 generalSubsection (i) of section 142 of the Internal Revenue
			 Code of 1986 (relating to exempt facility bond) is amended to read as
			 follows:
				
					(i)Qualified
				high-speed intercity rail facility projects
						(1)In
				generalFor purposes of subsection (a)(11), the term
				qualified high-speed intercity rail facility project means a
				project for a high-speed intercity rail facility which the Secretary
				determines, after consultation with the Secretary of Transportation—
							(A)satisfies the
				criteria described in section 26106(e)(2) of title 49, United States Code,
				and
							(B)makes a
				substantial contribution to improving a rail transportation corridor for
				high-speed passenger rail use.
							(2)High-speed
				intercity rail facilityFor purposes of this subsection, the term
				high-speed intercity rail facility means any facility used in
				conjunction with high-speed rail (as defined in section 26106(b)(4) of title
				49, United States Code).
						(3)Aggregate face
				amount of tax-exempt financing
							(A)In
				generalAn issue shall not be treated as an issue described in
				subsection (a)(11) if the aggregate face amount of bonds issued pursuant to
				such issue for a project (when added to the aggregate face amount of bonds
				previously so issued for such project) exceeds an amount allocated by the
				Secretary for such project as part of the designation of such project under
				paragraph (1).
							(B)Limitation on
				amount of bondsThe Secretary may not allocate authority to issue
				bonds for qualified high-speed intercity rail projects in an aggregate face
				amount exceeding $8,000,000,000.
							(4)Election by
				nongovernmental ownersA project shall be treated as described in
				subsection (a)(11) only if any owner of such project which is not a
				governmental unit irrevocably elects not to claim—
							(A)any deduction
				under section 167 or 168, and
							(B)any credit under
				this subtitle,
							with
				respect to the property to be financed by the net proceeds of the issue.(5)Use of
				proceedsA bond issued as part of an issue described in
				subsection (a)(11) shall not be considered an exempt facility bond unless any
				net proceeds not used within the 5-year period beginning on the date of the
				issuance of such bond are used (not later than 6 months after the close of such
				period) to redeem bonds which are part of such issue.
						(6)ConditionsAny project for which bonds were issued
				under subsection (a)(11) shall be subject to the grant requirements under
				section 24405 of title 49, United States
				Code.
						.
			(b)Exemption from
			 State volume capSection 146(g) of the Internal Revenue Code of
			 1986 (relating to exception for certain bonds) is amended—
				(1)by adding
			 and at the end of paragraph (2),
				(2)by inserting
			 (11), after (2), in paragraph (3), and
				(3)by striking
			 , and at the end of paragraph (3) and all that follows through
			 the end of the subsection and inserting a period.
				(c)Conforming
			 amendmentParagraph (11) of section 142(a) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(11)qualified
				high-speed intercity rail facility
				projects,
					.
			(d)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to any
			 bond issued after the date of the enactment of this Act and on or before the
			 date which is 6 years after such date of enactment.
				(2)Application of
			 CodeThe Internal Revenue Code of 1986 shall be applied and
			 administered to bonds issued after the date which is 6 years after the date of
			 the enactment of this Act as if the amendments described in paragraph (1) had
			 never been enacted.
				6.Credit to holders of
			 qualified rail bonds
			(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					54F.Credit to
				holders of qualified rail bonds
						(a)Qualified rail
				bondFor purposes of this subpart, the term qualified rail
				bond means—
							(1)any qualified
				super high-speed intercity rail facility bond, and
							(2)any qualified
				rail infrastructure bond.
							(b)Qualified super
				high-speed intercity rail facility bondFor purposes of this
				section—
							(1)In
				generalThe term qualified super high-speed intercity rail
				facility bond means any bond issued as part of an issue if—
								(A)the bond is issued
				by a qualified issuer pursuant to an allocation by the Secretary to such issuer
				of a portion of the national qualified rail bond limitation under subsection
				(f)(1)(A) by not later than the end of the calendar year following the year of
				such allocation,
								(B)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures described in paragraph (3) incurred for one or more qualified
				super high-speed intercity rail facility projects,
								(C)the State
				designates such bond for purposes of this section and the bond is in registered
				form, and
								(D)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (g).
								(2)Qualified super
				high-speed intercity rail facility project
								(A)In
				generalThe term qualified super high-speed intercity rail
				facility project means a project for a super high-speed intercity rail
				facility which—
									(i)the Secretary
				determines, after consultation with the Secretary of Transportation—
										(I)satisfies the
				criteria described in section 26106(e)(2) of title 49, United States Code,
				and
										(II)makes a
				substantial contribution to improving a high-speed rail transportation corridor
				for intercity passenger rail use, and
										(ii)the Secretary
				designates as a qualified super high-speed intercity rail facility
				project.
									(B)Requirements
				for project designation
									(i)In
				generalA project may not be designated by the Secretary under
				subparagraph (A) as a qualified super high-speed intercity rail facility
				project unless—
										(I)the passenger
				service provided by the project is over rail track dedicated for such
				service,
										(II)the project does
				not include any at-grade rail crossings, and
										(III)all Federal
				environmental review processes have been completed at the time of the
				designation.
										(ii)Waiver of
				certain requirementsThe Secretary, after consultation with the
				Secretary of Transportation, may waive subclauses (I) and (II) of clause (i),
				in the designation of any qualified super high-speed intercity rail facility
				project, if the Secretary determines that it is in the public interest and is
				not inconsistent with the purposes of this section.
									(iii)Exception for
				existing high-speed rail corridorsClause (i) shall not apply in
				the case of any project to enhance any railroad providing high-speed passenger
				rail transportation as of the date of the enactment of the
				High-Speed Rail for America Act of
				2008, if such railroad is capable of operating speeds of at least
				150 miles per hour on such date.
									(C)Super
				high-speed intercity rail facilityFor purposes of this
				paragraph, the term super high-speed intercity rail facility means
				any facility used in conjunction with an intercity passenger rail service that
				is reasonably expected to operate at speeds of at least 150 miles per
				hour.
								(3)Capital
				expendituresFor purposes of paragraph (1)(B), the term
				capital expenditures means—
								(A)expenditures
				related to the development and operation of high-speed rail infrastructure for
				acquiring, constructing, or improving equipment, track, track structures, and
				rights-of-way,
								(B)payments for the
				capital portion of rail trackage rights agreements,
								(C)highway-rail
				grade crossing improvements, separations, and closures,
								(D)communication and
				signal improvements, and
								(E)other
				expenditures related to high-speed rail service.
								(c)Qualified rail
				infrastructure bondFor purposes of this section—
							(1)In
				generalThe term qualified rail infrastructure bond
				means any bond issued as part of an issue if—
								(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national qualified rail bond limitation under
				subsection (f)(1)(B) by not later than the end of the calendar year following
				the year of such allocation,
								(B)100 percent of
				the available project proceeds of such issue are to be used for capital
				expenditures incurred for one or more qualified rail infrastructure
				projects,
								(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
								(D)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (g).
								(2)Qualified rail
				infrastructure projectThe term qualified rail
				infrastructure project means a project eligible under subsection (b) of
				section 26101 of title 49, United States Code (determined without regard to
				paragraph (2) thereof), based on the criteria of subsection (c) of such
				section, which the Secretary determines, after consultation with the Secretary
				of Transportation, makes a substantial contribution to improving a rail
				transportation corridor for intercity passenger rail use.
							(d)Special use
				rulesFor purposes of subsection (b)(1)(B) or (c)(1)(B)—
							(1)Refinancing
				rulesA qualified project may be refinanced with proceeds of a
				qualified rail bond only if the indebtedness being refinanced (including any
				obligation directly or indirectly refinanced by such indebtedness) was
				originally incurred after the date of the enactment of this section.
							(2)ReimbursementA
				qualified rail bond may be issued to reimburse for amounts paid after the date
				of the enactment of this section with respect to a qualified project, but only
				if—
								(A)prior to the
				payment of the original expenditure, the issuer declared its intent to
				reimburse such expenditure with the proceeds of a qualified rail bond,
								(B)not later than 60
				days after payment of the original expenditure, the issuer adopts an official
				intent to reimburse the original expenditure with such proceeds, and
								(C)the reimbursement
				is made not later than 18 months after the date the original expenditure is
				paid.
								(3)Treatment of
				changes in useThe proceeds of an issue shall not be treated as
				used for a qualified project to the extent that an issuer takes any action
				within its control which causes such proceeds not to be used for such project.
				The Secretary shall prescribe regulations specifying remedial actions that may
				be taken (including conditions to taking such remedial actions) to prevent an
				action described in the preceding sentence from causing a bond to fail to be a
				qualified rail bond.
							(e)Maturity
				limitationsIn lieu of section 54A(d)(5), a bond shall not be
				treated as a qualified rail bond if the maturity of such bond exceeds—
							(1)in the case of a
				qualified super high-speed intercity rail facility bond, 20 years, and
							(2)in the case of a
				qualified rail infrastructure bond, 15 years.
							(f)National
				limitation on amount of bonds designated
							(1)In
				generalThere is a national qualified rail bond limitation
				of—
								(A)in the case of
				qualified super high-speed intercity rail facility bonds, $10,000,000,000,
				and
								(B)in the case of
				qualified rail infrastructure bonds, $5,400,000,000.
								(2)Allocation by
				secretaryThe national
				qualified rail bond limitation shall be allocated by the Secretary (in the case
				of qualified super high-speed intercity rail facility bonds, after consultation
				with the Secretary of Transportation) among qualified projects in such manner
				as the Secretary determines appropriate.
							(g)Special rules
				relating to expenditures
							(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
								(A)100 percent or
				more of the available project proceeds of the issue are to be spent for 1 or
				more qualified projects within the 5-year period beginning on the date of
				issuance of the qualified rail bond,
								(B)a binding
				commitment with a third party to spend at least 10 percent of the available
				project proceeds of the issue will be incurred within the 6-month period
				beginning on the date of issuance of the qualified rail bond, and
								(C)such projects will
				be completed with due diligence and the proceeds from the sale of the issue
				will be spent with due diligence.
								(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
							(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 100 percent of the available project proceeds of such issue are
				expended by the close of the 5-year period beginning on the date of issuance
				(or if an extension has been obtained under paragraph (2), by the close of the
				extended period), the issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
							(h)Special rules
				relating to pooled financing bondsNo portion of a pooled
				financing bond may be allocable to loan unless the borrower has entered into a
				written loan commitment for such portion prior to the issue date of such
				issue.
						(i)Other
				definitions and special rulesFor purposes of this
				section—
							(1)Pooled financing
				bondThe term pooled financing bond shall have the
				meaning given such term by section 149(f)(6).
							(2)Qualified
				projectThe term qualified project means a qualified
				high-speed intercity rail facility project or a qualified rail infrastructure
				project.
							(3)ReportingIssuers
				of qualified super high-speed intercity rail facility bonds shall submit annual
				reports to the Secretary and the Secretary of Transportation regarding the
				progress of qualified super high-speed intercity rail facility projects in such
				manner determined by the Secretary, after consultation with the Secretary of
				Transportation.
							(4)ConditionsAny project financed with the proceeds of a
				qualified rail bond shall be subject to the grant requirements under section
				24405 of title 49, United States Code.
							(j)TerminationThis section shall not apply with respect
				to—
							(1)any qualified
				super high-speed intercity rail facility bond after December 31, 2014,
				and
							(2)any qualified rail infrastructure bond
				issued after December 31,
				2014.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 or at the end of subparagraph (C),
					(B)by adding
			 or at the end of subparagraph (D),
					(C)by inserting
			 after subparagraph (D) the following new subparagraph:
						
							(E)a qualified rail
				bond,
							,
				and
					(D)by inserting
			 (paragraphs (3), (4), and (6) in the case of a qualified rail
			 bond) after and (6).
					(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended by striking and at
			 the end of clause (iii), by striking the period at the end of clause (iv) and
			 inserting , and, and by adding at the end the following new
			 clause:
					
						(v)in the case of a
				qualified rail bond, a purpose specified in subsection (b)(1) or (c)(1) of
				section
				54F.
						.
				(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						
							Sec. 54F. Qualified rail
				bonds.
						
						.
				(c)Issuance of
			 RegulationsThe Secretary of the Treasury shall issue regulations
			 required under section 54F of the Internal Revenue Code of 1986 (as added by
			 this section) not later than 120 days after the date of the enactment of this
			 Act.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			7.Report on
			 revenue provisions for high-speed rail
			(a)StudyThe Secretary of the Treasury shall conduct
			 a study on the use of excise taxes to fund projects related to high-speed
			 rail.
			(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Treasury shall submit to Congress a
			 report on the study conducted under subsection (a).
			
